                      Case 1:20-cv-03460-KBJ Document 78 Filed 08/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                          Carter Page                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-3460
                    James Comey, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                        .


Date:          08/17/2021                                                               /s/Cate E. Cardinale
                                                                                         Attorney’s signature


                                                                              Cate E. Cardinale (SC Bar No. 103149)
                                                                                     Printed name and bar number
                                                                          U.S. Department of Justice, Civil Division, Torts
                                                                                             Branch
                                                                                         P.O. Box 888
                                                                                    Washington, D.C. 20044
                                                                                               Address

                                                                                     cate.cardinale@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-1067
                                                                                          Telephone number

                                                                                          (202) 616-5200
                                                                                             FAX number
